In a proceeding to obtain letters of administration, the petitioner appeals from a decree of the Surrogate’s Court, Nassau County (Riordan, S.), dated September 22, 2003, which, inter alia, issued letters of administration to the Public Administrator of Nassau County.
Ordered that the decree is affirmed, without costs or disbursements.
The decedent, Anthony S. Sadowski, Jr., died intestate and was survived by the petitioner, who was his son, and the petitioner’s three siblings, who are the objectants herein. The *1035petitioner sought appointment as the administrator of the decedent’s estate. The objectants opposed the petition and requested that letters of administration issue to the Public Administrator of Nassau County (hereinafter the Public Administrator). After a hearing, the Surrogate’s Court, inter alia, denied the petition and issued letters of administration to the Public Administrator. We affirm.
On this record, it is apparent that the friction between the petitioner and the objectants would interfere with the proper and efficient administration of the estate, and that future cooperation is unlikely (see Matter of Thompson, 232 AD2d 219 [1996]). Thus, the Surrogate’s Court providently exercised its discretion in refusing to issue letters of administration to the petitioner (see Matter of Boyle, 224 AD2d 374, 375-376 [1996]) and, with the consent of the objectants, in issuing letters of administration to the Public Administrator (see Matter of McCarthy, 49 AD2d 204 [1975]).
The petitioner’s remaining contentions are either without merit, unpreserved for appellate review, or based on matter dehors the record. Adams, J.P., Krausman, Spolzino and Fisher, JJ., concur.